 

Exhibit 10.3

Brandywine Realty Trust

Restricted Share Rights Award

This is a Restricted Share Rights Award dated as of February 22, 2016 (the “Date
of Grant”), from Brandywine Realty Trust, a Maryland real estate investment
trust (the “Company”) to Gerard H. Sweeney (“Grantee”).  Terms used herein as
defined terms and not defined herein have the meanings assigned to them in the
Brandywine Realty Trust Amended and Restated 1997 Long-Term Incentive Plan, as
amended from time to time (the “Plan”).

1. Definitions.  As used herein:

(a) “Award” means the award hereby granted of the right to receive Restricted
Shares, which Restricted Shares constitute “Performance Shares” under the Plan.

(b) “Board” means the Board of Trustees of the Company, as constituted from time
to time.

(c) “Cause” means “Cause” as defined in the Employment Agreement or the Plan.

(d) “Change of Control” means a “Change of Control” as defined in the Plan.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(f) “Committee” means the Committee appointed by the Board in accordance with
Section 2 of the Plan, if one is appointed and in existence at the time of
reference.  If no Committee has been appointed pursuant to Section 2, or if such
a Committee is not in existence at the time of reference, “Committee” means the
Board.

(g) “Date of Grant” has the meaning shown above.

(h) “Deferred Compensation Plan” means the Brandywine Realty Trust Executive
Deferred Compensation Plan, as in effect from time to time.

(i) “Disability” means “Disability” as defined in the Plan.

(j) “Employer” means the Company or the Subsidiary for which Grantee is
performing services on the applicable Vesting Date.

(k) “Employment Agreement” means the Amended and Restated Employment Agreement
between Grantee and the Company, dated as of February 9, 2007, as amended from
time to time, or any subsequent employment agreement between Grantee and the
Company as in effect at the time of determination.

 

--------------------------------------------------------------------------------

 

(l) “Fair Market Value” means “Fair Market Value” as defined in the Plan.

(m) “Performance Period” means, with respect to the Restricted Shares, the
period beginning on the Date of Grant and ending on the applicable Vesting Date
for the Restricted Shares.

(n) “Restricted Shares” means the 55,887 Shares which are subject to delivery
rights, vesting and forfeiture in accordance with the terms of this Award.

(o) “Retirement” means Grantee’s separation from service (within the meaning of
Treasury Regulation § 1.409A-1(h) (or any successor regulation)) from the
Company and its Subsidiaries after attaining at least age fifty seven (57) and
completing at least fifteen (15) years of continuous full-time service with the
Company and/or its Subsidiaries.  For purposes of determining the duration of
Grantee’s continuous full-time service with the Company and its Subsidiaries,
Grantee shall be credited with service at a company acquired by the Company
(directly or through a Subsidiary) for periods that precede the acquisition
date.

(p) “Resignation for Good Reason” means “Resignation for Good Reason” as defined
in the Employment Agreement.

(q) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.

(r) “Share” means a common share of beneficial interest, $.01 par value per
share, of the Company, subject to substitution or adjustment as provided in
Section 3(c) of the Plan.

(s) “Subsidiary” means, with respect to the Company, a subsidiary company,
whether now or hereafter existing, as defined in section 424(f) of the Code, and
any other entity 50% or more of the economic interests in which are owned,
directly or indirectly, by the Company.

(t) “Vesting Date” means April 15, 2019 or such earlier date as provided in
Paragraph 3.

2. Grant of Restricted Shares.  Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to Grantee the right to
receive Restricted Shares upon and subject to satisfaction of the vesting
conditions in Paragraph 3.

3. Vesting of Restricted Shares.

(a) Subject to the terms and conditions set forth herein and in the Plan,
Grantee shall vest in the right to receive Restricted Shares on April 15, 2019
and as of such Vesting Date shall be entitled to the delivery of Shares with
respect to such Restricted Shares, provided that (i) on April 15, 2019, Grantee
is, and has from the Date of Grant continuously been, an employee of the Company
or a Subsidiary or (ii) the Vesting Date occurred earlier than April 15, 2019 as
provided in Paragraph 3(b).

-2-

--------------------------------------------------------------------------------

 

(b) Notwithstanding Paragraph 3(a), a Vesting Date for all Restricted Shares
shall occur upon the occurrence of any of the following events, and the
Restricted Shares, to the extent not previously vested, shall thereupon vest in
full and as of such Vesting Date, Grantee shall be entitled to the delivery of
Shares with respect to such Restricted Shares:

 

(i)

Grantee’s death or Grantee’s Disability, provided that as of the date of death
or Disability, as the case may be, Grantee is, and has from the Date of Grant
continuously been, an employee of the Company or a Subsidiary; or

 

(ii)

Termination of the Grantee’s employment by the Employer without Cause; or

 

(iii)

The Grantee’s resignation from the Employer if such resignation is a Resignation
for Good Reason; or

 

(iv)

The Retirement of Grantee.

(c) To the extent provided under the Deferred Compensation Plan, Grantee may
elect to defer receipt of Shares issuable with respect to Restricted Shares.  To
the extent Grantee has elected to defer the receipt of such Shares, such Shares
shall be delivered at the time or times designated pursuant to the Deferred
Compensation Plan.

4. Forfeiture of Restricted Shares.  Subject to the terms and conditions set
forth herein, if Grantee terminates employment with the Company and all
Subsidiaries prior to the Vesting Date for Restricted Shares, Grantee shall
forfeit any such Restricted Shares which have not vested prior to or as of such
termination of employment.  Upon a forfeiture of the Restricted Shares as
provided in this Paragraph 4, the Restricted Shares shall be deemed canceled.

5. Rights of Grantee.  During the Performance Period, with respect to the
Restricted Shares, Grantee shall have the right to receive a cash payment equal
to the value of any distributions or dividends payable with respect to Shares.

6. Notices.  Any notice to the Company under this Award shall be made to:

Brandywine Realty Trust

555 East Lancaster Avenue

Suite 100

Radnor, PA  19087

Attention:  Chief Executive Officer

or such other address as may be provided to Grantee by written notice.  Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s personnel files. All notices under this Award shall be
deemed to have been given when hand-delivered, telecopied or delivered by first
class mail, postage prepaid, and shall be irrevocable once given.

-3-

--------------------------------------------------------------------------------

 

7. Securities Laws.  The Committee may from time to time impose any conditions
on the Restricted Shares as it deems necessary or advisable to ensure that the
Plan satisfies the conditions of Rule 16b-3, and that Shares are issued and
resold in compliance with the Securities Act of 1933, as amended.

8. Delivery of Shares.  Upon a Vesting Date, the Company shall notify Grantee
(or Grantee’s legal representatives, estate or heirs, in the event of Grantee’s
death before a Vesting Date) that the Restricted Shares have vested.  Except to
the extent that Grantee has elected to defer the delivery of Shares under the
Deferred Compensation Plan, within ten (10) business days after the Vesting
Date, the Company shall, without payment from Grantee, deliver to Grantee a
certificate for a number of Shares equal to the number of vested Restricted
Shares without any legend or restrictions, except for such restrictions as may
be imposed by the Committee, in its sole judgment, under Paragraph 7, provided
that no certificates for Shares will be delivered to Grantee until appropriate
arrangements have been made with Employer for the withholding of any taxes which
may be due with respect to such Shares.  The Company is authorized to withhold
from any cash remuneration then or thereafter payable to Grantee an amount
sufficient to cover required tax withholdings and is further authorized to
cancel a number of Shares for which the restrictions have lapsed having an
aggregate Fair Market Value equal to the required tax withholdings.  The Company
may condition delivery of certificates for Shares upon the prior receipt from
Grantee of any undertakings which it may determine are required to assure that
the certificates are being issued in compliance with federal and state
securities laws.  The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
fair market value of a Share on the Vesting Date, as determined by the
Committee.

9. Award Not to Affect Employment.  The Award granted hereunder shall not confer
upon Grantee any right to continue in the employment of the Company or any
Subsidiary.

10. Miscellaneous.

(a) The address for Grantee to which notice, demands and other communications
are to be given or delivered under or by reason of the provisions hereof shall
be the Grantee’s address as reflected in the Company’s personnel records.

(b) This Award and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of Pennsylvania.

 

BRANDYWINE REALTY TRUST

 

 

By:

 

Name:

James C. Diggs

Title:

Chair, Compensation Committee

 

-4-